In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-18-00007-CV



              SHARRON UMOH, Appellant

                            V.

GOOD SHEPHERD MEDICAL CENTER MARSHALL, Appellee



         On Appeal from the County Court at Law
                  Harrison County, Texas
            Trial Court No. 2016-10,155-CCL




       Before Morriss, C.J., Moseley and Burgess, JJ.
         Memorandum Opinion by Justice Burgess
                                 MEMORANDUM OPINION
       Sharron Umoh, appellant, filed a notice of appeal in this matter on February 5, 2018. Both

the clerk’s and reporter’s records were due to be filed with this Court on or before February 21,

2018. Neither of the records has been filed, and there is no indication that Umoh has paid or made

arrangements for payment of the fees associated with their preparation. Further, Umoh has not

tendered the mandatory $205.00 filing fee associated with this appeal.

       “A party who is not excused by statute or these rules from paying costs must pay—at the

time an item is presented for filing—whatever fees are required by statute or Supreme Court order.

The appellate court may enforce this rule by any order that is just.” TEX. R. APP. P. 5. Similarly,

unless otherwise excused, an appellant must either pay or make arrangements for the payment of

the fees related to preparation of the appellate record to ensure that the record is timely filed. TEX.

R. APP. P. 35.3(a)(2), (b)(3), 37.3(b).

       By letter dated March 8, 2018, and pursuant to Rules 37.3(b) and 42.3(b) and (c) of the

Texas Rules of Appellate Procedure, our clerk’s office provided Umoh with notice of and an

opportunity to cure these defects. See TEX. R. APP. P. 37.3(b), 42.3(b), (c). The clerk’s letter

further warned Umoh that, if she did not submit an adequate response to our defect letter within

ten days of the date of the letter, her appeal would be subject to dismissal for want of prosecution.

We have received no communication from Umoh responsive to the March 8 correspondence from

our clerk’s office, and we have received neither the required filing fee nor the appellate record.




                                                  2
       Pursuant to Rules 37.3(b) and 42.3 of the Texas Rules of Appellate Procedure, we dismiss

this appeal for want of prosecution.




                                           Ralph K. Burgess
                                           Justice

Date Submitted:       April 9, 2018
Date Decided:         April 10, 2018




                                              3